EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Smith on 6/13/2022.
The application has been amended as follows: 
In claim 1 line 6 after the words “dry content” and before the “,” the words “wherein said suspension has a concentration of at least one additive of at least 1% by weight of the solids of the suspension” have been deleted.
In claim 1 line 17 after the word “chloride,” the words “sodium sulphate,” have been deleted.
	Claims 17, 19 and 20 have been canceled.
In claim 21 line 1 after the word “preparing” the words “an intermediate product suitable for subsequent conversion into” have been replaced by the word “a”.
In claim 21 line 6, after the words “dry content” and before the “,” the words “wherein said suspension has a concentration of at least one additive of at least 1% by weight of the solids of the suspension” have been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention claimed dewatering a cellulose fiber pulp with at least some carboxylation or carboxymethylation but less than a 0.4 DS.  The instant invention further claimed dewatering on a wire to at least 30% consistency with greater than 5% by weight of the claimed additives.  The closest prior art either suggested calcium type salts which were excluded by the claims, taught a salt not claimed in the markush group or taught concentration much lower than the claimed 5% (KAJANTO in view of BAN taught 1% additives and 5% would be beyond reasonable experimentation) [see e.g. arguments of 4/29/2022 for why rejections were withdrawn].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748